Title: To James Madison from James Deneale, 4 March 1807
From: Deneale, James
To: Madison, James



Dr Sir:
Alexandria 4th. March 1807.

I am requested by several of the Magistrates of this County to mention to you that the Commission of the Peace which Issued in 1801. has expired, and that there are only three Gentlemen now in Commission for the whole County, neither of whom reside in the Country part of the County which circumstance they suppose has escaped the recollection of the President  I have the Honor to be wh. respt. Yr. Very Hle. Servt.

J. Deneale

